Per Curiam.

Although Special Term reduced substantially the assessed valuations involved in these proceedings, giving due regard to all the evidence in the case, we find that further reductions in the building and total assessments are required.
Accordingly, we modify the order appealed from by fixing the assessed valuations for the years involved as follows:



As so modified, the order so far as appealed from should be affirmed, with $20 costs and disbursements to the relator-appellant.
Townley, Dore, Cohn and Callahan,' JJ., concur; Martin, P. J., dissents and votes to affirm.
Order, so far as appealed from modified in accordance with opinion, and as so modified affirmed, with $20 costs and disbursements to the relator-appellant. Settle order on notice.